Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Response to Amendment
The RCE filed 5/9/22 has been entered.  Claims 21, 28 and 35 are amended. Claims 21–25, 27-32 and 34-40 are pending and are examined herein.  Claims 26 and 33 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27–28, 34–35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al. (US 2005/0078082 A1) in view of Maccarthy et al. (US 2016/0147945 A1), in further view of LIU et al (US 2021/0125696 A1), hereinafter LIU.

As to claim 21, Muralidharan discloses a computer-implemented method of performing a diagnostic procedure on a patient using a diagnostic tool (Muralidharan,  ¶23; ¶34), the method comprising: 
during a period of time in which patient privacy information is obscured from an interactive interface displayed on a display of the diagnostic tool (patient privacy information may be obscured to limit access to data relevant to a remote operation) (Muralidharan,  ¶23; ¶34): 
receiving an interaction from a user, via the interactive interface in which the patient privacy information is obscured, that causes the diagnostic tool to perform a diagnostic action (patient privacy information may be obscured to limit access to data relevant to a remote operation  and e.g., users may initiate a scan) (Muralidharan,  ¶23; ¶34); and 
updating the interactive interface based on the performed diagnostic action without revealing the obscured patient privacy information (e.g., collected image data may be shown to the remote operator without revealing patient data) (Muralidharan,  ¶23,29,34-35).
However, Muralidharan doesn’t explicitly disclose wherein updating the interactive interface based on the performed diagnostic action without revealing the obscured patient privacy information includes updating at least a portion of the patient privacy information without revealing the obscured patient privacy information.
In an analogous art, Maccarthy discloses wherein updating the interactive interface based on the performed diagnostic action without revealing the obscured patient privacy information includes updating at least a portion of the patient privacy information without revealing the obscured patient privacy information (At 405, the collection computing system 240 can send the request for the (de-identified) health record information associated with the anonymized patient identifier (as represented by the hashed tokens described above) to the intermediate computing system 260. At 406a and 406b, the intermediate computing system 260 can receive periodic, substantially periodic or random updates of new anonymized identifiers of new patients and modified anonymized identifiers of existing patients sent from the source computing systems 210 and 230. The intermediate computing system 260 can store the updated anonymized identifiers of new and/or existing patients in a database or a table stored either in the intermediate computing system 260 or on a remote device that is operably coupled to the intermediate computing system 260; The GUI 500 includes one or more panels, such as a patient information panel 510, a patient data encryption panel 530, a patient data decryption panel 550, and a report panel 570. Each panel may include multiple user interface elements.) (Maccarthy, ¶75, 83-87, fig.s 1-5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Maccarthy’s teachings into Muralidharan’s teaching of wherein updating the interactive interface based on the performed diagnostic action without revealing the obscured patient privacy information includes updating at least a portion of the patient privacy information without revealing the obscured patient privacy information. This combination allows securely exchanging healthcare data stored across multiple healthcare institutions without disclosing identifying details of the patient and without compromising commercial confidentiality.
However, Muralidharan- Maccarthy doesn’t explicitly disclose the interaction from the user includes one or more of a selection of one or more treatment option for the patient, a change in geometry of a blood vessel of the patient, a change in geometry for a treatment option for the patient, or a length of time for a treatment option; and the diagnostic action includes updating blood flow information for the patient based on the interaction from the user.
In an analogous art, LIU discloses the interaction from the user includes one or more of a selection of one or more treatment option for the patient (a user interface for physicians and patients to enter patient characteristics and blood pressure measurements; a user interface for physicians to receive the treatment recommendation automatically with new patient data entered and then decide to accept or adjust based on the recommendation; a user interface for patients to receive the finalized treatment plan from physicians and to record the blood pressure manually or automatically using wearable devices and data collected through both interfaces to feed into the machine learning models and make necessary treatment plan adjustment suggestions in real-time) (LIU, ¶44-46), a change in geometry of a blood vessel of the patient, a change in geometry for a treatment option for the patient, or a length of time for a treatment option; and the diagnostic action includes updating blood flow information for the patient based on the interaction from the user (a user interface for physicians and patients to enter patient characteristics and blood pressure measurements; a user interface for physicians to receive the treatment recommendation automatically with new patient data entered and then decide to accept or adjust based on the recommendation; a user interface for patients to receive the finalized treatment plan from physicians and to record the blood pressure manually or automatically using wearable devices and data collected through both interfaces to feed into the machine learning models and make necessary treatment plan adjustment suggestions in real-time) (LIU, ¶44-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement LIU’s teachings into Muralidharan’s- Maccarthy’s teaching of the interaction from the user includes one or more of a selection of one or more treatment option for the patient, a change in geometry of a blood vessel of the patient, a change in geometry for a treatment option for the patient, or a length of time for a treatment option; and the diagnostic action includes updating blood flow information for the patient based on the interaction from the user. This combination allows personalized hypertension treatment.
		
With regard to claim 27, Muralidharan further discloses the interactive interface of the system for the diagnostic procedure is one of a plurality of different interfaces that are selectively displayed by the display (displays may present multiple alternative interfaces, such as child screens, as well as provide different interfaces to local and remote users) (Muralidharan ¶27–28; ¶34).

Claims 28, 34 list all the same elements of claims 21, 27 but in a system for performing a diagnostic procedure on a patient, the diagnostic tool system comprising: at least one processor; at least one display operatively connected to the at least one processor; and at least one memory operatively connected to the processor, and storing instructions that are executable by the processor and configured to cause the processor to perform operations (Muralidharan, ¶ [19-20]), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 21, 27 applies equally as well to claims 28, 34.

Claims 35, 40 list all the same elements of claims 21, 27, but in a non-transitory computer readable medium for use on a diagnostic tool containing computer-executable programming instructions for operating an interactive interface of the diagnostic tool for performing a diagnostic procedure on a patient, the instructions executable by a processor to preform operations (Muralidharan, ¶ [19-20]) to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 21, 27 applies equally as well to claims 35, 40.


Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al. (US 2005/0078082 A1) in view of Maccarthy et al. (US 2016/0147945 A1), in further view of LIU et al (US 2021/0125696 A1), hereinafter LIU as applied above in further view of Beder et al. (US 2012/0233671).

With regard to claim 22, while the system disclosed by Muralidharan- Maccarthy-LIU shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the method is performed in response to receiving an indication that the interactive interface of the diagnostic tool has entered a first timeout period; and the interactive interface is configured such that the patient privacy information is obscured in response to the interactive interface entering the first timeout period.
Beder discloses a similar system for selective protection of information elements (abstract).  Beder teaches in response to receiving an indication that an interactive interface has entered a first timeout period (a timeout period may be detected as a predefined condition) (Beder, ¶32), the interactive interface is configured such that specific information is obscured in response to the interactive interface entering the first timeout period (in response to detection of the predefined condition, information is obscured while the interface continues to be displayed) ( Beder,  ¶21–22; ¶32).  This would have been an advantageous addition to the system disclosed by Muralidharan- Maccarthy-LIU since it would have ensured sensitive information is obscured after a timeout period, reducing the chance of unauthorized viewers accessing the information due to an unattended display.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the interactive interface to obscure sensitive information after a timeout period to reduce the chance of unauthorized viewers accessing the information due to an unattended display.

Claims 29 and 36 are rejected under the same rationale as claim 22, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 23–25, 30–32, and 37–39 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al. (US 2005/0078082 A1) in view of Maccarthy et al. (US 2016/0147945 A1), in further view of LIU et al (US 2021/0125696 A1), hereinafter LIU, in further view of Beder et al. (US 2012/0233671) as applied above further in view of Kukreja et al. (US 2016/0224780).

With regard to claim 23, while the system disclosed by Muralidharan- Maccarthy-LIU-Beder shows substantial features of the claimed invention (discussed above), including entering the timeour period is response to detecting a timeout (Beder; ¶32) it fails to specifically disclose timeout period is in response to a determination that the interactive interface has been displayed for a first predetermined period of time without interaction from the user.
Kukreja discloses a similar system for securing information on electronic devices (Kukreja, Abstract; ¶1).  Kukreja teaches entering a first timeout period (e.g., the grace period)(¶23) in response to a determination that the interactive interface has been displayed for a first predetermined period of time without interaction from the user (grace period is entered if the user does not perform interactions with the device)(Kukreja, ¶23).  This would have been an advantageous addition to the system disclosed by Muralidharan- Maccarthy-LIU-Beder since it would have obscured sensitive information once a user has stopped interacting with the interface, preventing unauthorized access to the information due to an unattended display
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enter the first timeout period in response to a determination that the interactive interface has been displayed for a first predetermined period of time without interaction from the user since it would have obscured sensitive information once a user has stopped interacting with the interface.

	
With regard to claim 24, Kukreja further discloses, in response to determining that the interactive interface has been displayed for a second predetermined period of time without interaction from the user (e.g., the maximum inactivity period)(¶23), the second period of time being longer than the first predetermined period of time (maximum activity period includes the grace period and the time at which the display is turned off)(¶23), obscuring an entirety of the interactive interface and preventing the diagnostic tool from receiving an interaction from the user that causes the diagnostic tool to perform a diagnostic action (once the maximum inactivity period is reached, the digitizer is turned off, the device is locked, and the user may not interact with the device without reauthentication)(¶23).  This also would have been an advantageous addition to the system disclosed by Muralidharan- Maccarthy-Beder since it would have provided a grace period during which information is obscured prior to disabling access to the information, providing users with a warning to resume interaction if they wish to access the information. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a second predetermined period of time, longer than the first, after which to obscure an entirety of the interactive interface and preventing the diagnostic tool from receiving an interaction from the user that causes the diagnostic tool to perform a diagnostic action to simultaneously warn users of impending disabling of the tool and to prevent interaction with an unattended tool by unauthorized parties. 

With regard to claim 25, Kukreja further discloses displaying a login screen on the display of the diagnostic tool; and 
in response to receiving a login action of the user via the login screen, revealing the interactive interface, including the patient privacy information, and re-enabling the diagnostic tool to receive an interaction from the user that causes the diagnostic tool to perform a diagnostic action (the device locks and prompts the user to re-authenticate using their password once the maximum inactivity period is reached)(¶23; ¶29).  This also would have been an advantageous addition to the system disclosed by Muralidharan- Maccarthy-LIU-Beder since it would have provided a mechanism for authorized users to obtain access to the tool while preventing access to users without appropriate credentials. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a login screen and allow users to access the device once logged in to prevent unauthorized access to the tool by users without appropriate credentials.

Claims 30–32 and 37–39 are rejected under the same rationale as claims 23–25, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.



Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of LIU et al (US 2021/0125696 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/29/22